DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 28-37, a “motorhome” is not shown and in claim 34 the portable unit being integrated into motor vehicle to result in a “Class A, B and C” motorhome must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections

Claim 23 is objected to because of the following informalities:
In claim 23, line 2, the phrase “wherein one of each pair guide rails and slides” is awkward and confusing.  It is thought that –of—should be added after pair for greater clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “shower area” lacks clear antecedent basis.

In claim 28, line 2, “one or more rails or tracks” lacks clear antecedent basis,

Claim Rejections - 35 USC § 102
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-22, 25, 27-33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low (US 3,544,152).
Low discloses the claimed fifth wheel camping trailer 10 with a kitchen system/work area 32 where the kitchen system/work area 32 includes a frame 110 with a front panel 36 (Fig. 1), a rear panel 34 (Fig. 2) and a back panel 38 (Fig. 3) and a base panel (cross sectioned in Figure 7).  There is also a horizontal counter/work surface 46 which extends perpendicularly from the front panel and the rear panel as well as guide rail/channel 79 (Fig. 7).  The kitchen system/work area transitions from an indoor position to an outdoor position laterally outside of the camper by way of tracks 79.   The indoor position is such that a counter/work surface 46 of the kitchen/work 
Regarding claim 25, note spring 118 which assists to slow the angular deployment of the kitchen system and to assist in the force needed to retract the kitchen system.  The spring applies a force which is constantly applied to the kitchen system whether deployed or retracted.  See column 5, lines 24-25.
Regarding claim 27, the system 32 may be considered to be a portable pet grooming unit with sink being “pet grooming equipment” where a pet may be washed.
Regarding claim 28, the “work area” of low is considered to be “portable”, as broadly as recited, by way of a towing vehicle.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734).
Low discloses the claimed camper 10 with a kitchen system 32 where the kitchen system 32 includes a frame 110 with a front panel 36 (Fig. 1), a rear panel 34 (Fig. 2) and a back panel 
Regarding claim 5, note sink 44, stove 52, and storage bins 48.
Regarding claim 8, note spring 118 which assists to slow the angular deployment of the kitchen system and to assist in the force needed to retract the kitchen system.  The spring applies a force which is constantly applied to the kitchen system whether deployed or retracted.  See column 5, lines 24-25.
Regarding claim 9, the kitchen system 32 is at a lateral front of the camper 10.  
Low does not disclose rails with drawer type slides for moving the kitchen system from the indoor to outdoor position nor the kitchen sliding downwardly from the indoor position to the outdoor position at an angle in the range of 15 to 45 degrees.
Findley discloses a camper 12 with a slide out room 28 where the slide out room 28 is moved outwardly by way of a rail and drawer type slide arrangement 16 (see Figures 2 and 3 especially and column 3, line 49).  In column 4, lines 51-55, the following statement as to the benefit of a drawer slide type camper room extension: A “drawer slide” type mechanism to enable the precise controlled extension-retraction of the secondary structure with minimum "set-up" procedures-operations is described in both FIGS. 6 and 7.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to utilize a rail and drawer type slide arrangement rather than rollers in 
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the kitchen system of Low, as modified, to slide downwardly to the outdoor position at an angle between 15 to 45 degrees by routine experimentation which would involve no new or unexpected results in this instance. The motivation for doing so would be to reduce the necessary open transverse space adjacent the side of the camper needed to deploy the kitchen system into an outdoor/use position.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734) as applied above to claim 1 and further in view of Gardner (US 6,735909 B1).
Low, as modified, discloses the claimed invention except for the specific material from which the “frame” is constructed, where the frame is formed by a series of panels.
Gardner discloses a slide out room 20 (Figs 1 and 4.  Such slide out room includes panel 58 which is “of any construction typical of recreational vehicles, such as fiberglass, or ABS 
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct at least a portion of the frame of low, as modified, which is made up of a series of panels with a lightweight material such as fiberglass as taught by Gardner as is “typical of recreational vehicles”.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734).
Low discloses the claimed camper 10 with a kitchen system 32 where the kitchen system 32 includes a frame 110 with a front panel 36 (Fig. 1), a rear panel 34 (Fig. 2) and a back panel 38 (Fig. 3).  There is also a horizontal counter 46 which extends perpendicularly from the front panel and the rear panel as well as guide rail/channel 79 (Fig. 7).  The kitchen system transitions from an indoor position to an outdoor position laterally outside of the camper where the counter 46 in the outdoor position is configured to be at a height for cooking when the camper is parked on a flat surface.  The kitchen slides downwardly from the indoor position to the outdoor position at an angle of about 10 degrees.
Regarding claim 13, note spring 118 which assists to slow the angular deployment of the kitchen system and to assist in the force needed to retract the kitchen system.  The spring applies a force which is constantly applied to the kitchen system whether deployed or retracted.  See column 5, lines 24-25.
Regarding claim 14, the kitchen system 32 is at a lateral front of the camper 10.  

Findley discloses a camper 12 with a slide out room 28 where the slide out room 28 is moved outwardly by way of a rail and drawer type slide arrangement 16 (see Figures 2 and 3 especially and column 3, line 49).  In column 4, lines 51-55, the following statement as to the benefit of a drawer slide type camper room extension: A “drawer slide” type mechanism to enable the precise controlled extension-retraction of the secondary structure with minimum "set-up" procedures-operations is described in both FIGS. 6 and 7.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to utilize a rail and drawer type slide arrangement rather than rollers in the kitchen system of Low as taught by Findley to enable the precise controlled extension-retraction of the secondary structure with minimum "set-up" procedures-operations.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the countertop of the kitchen system of Low, as modified, to be between about 32 and 42 inches from a floor of the camper by routine .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734) as applied above to claim 10.
Low, as twice modified, does not disclose the kitchen sliding downwardly from the indoor position to the outdoor position at an angle in the range of 15 to 45 degrees.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the kitchen system of Low, as twice modified, to slide downwardly to the outdoor position at an angle between 15 to 45 degrees by routine experimentation which would involve no new or unexpected results in this instance. The motivation for doing so would be to reduce the necessary open transverse space adjacent the side of the camper needed to deploy the kitchen system into an outdoor/use position.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734).
Low discloses the claimed fifth wheel camping trailer 10 with a kitchen system/work area 32 where the kitchen system/work area 32 includes a frame 110 with a front panel 36 (Fig. 1), a rear panel 34 (Fig. 2) and a back panel 38 (Fig. 3) and a base panel (cross sectioned in Figure 7).  There is also a horizontal counter/work surface 46 which extends perpendicularly from the front panel and the rear panel as well as guide rail/channel 79 (Fig. 7).  The kitchen system/work area transitions from an indoor position to an outdoor position laterally outside of the camper by way of tracks 79.   The indoor position is such that a counter/work surface 46 of the kitchen/work area system is at a position higher than a floor of the camper and in the outdoor position such countertop/work surface is at a position higher than a “base” comprising the surface on which the camper wheels are positioned.  The camper floor and “base” are not level with each other yet the counter/work surface is substantially the same height above the camper floor when in an indoor position as the height thereof above the base when in an outdoor position.
Low does not disclose rails with drawer type slides for moving the kitchen/work area system from the indoor to outdoor position nor the kitchen/work area sliding downwardly from the indoor position to the outdoor position at an angle in the range of 15 to 45 degrees.
Findley discloses a camper 12 with a slide out room 28 where the slide out room 28 is moved outwardly by way of a rail and drawer type slide arrangement 16 (see Figures 2 and 3 especially and column 3, line 49).  In column 4, lines 51-55, the following statement as to the benefit of a drawer slide type camper room extension: A “drawer slide” type mechanism to enable the precise controlled extension-retraction of the secondary structure with minimum "set-up" procedures-operations is described in both FIGS. 6 and 7.
.

Claim 24, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) in view of Findley (US 6,851,734) as applied above to claim 23.
Low, as modified, does not disclose the kitchen/work area rails are angled downwardly from the indoor position to the outdoor position at an angle in the range of 15 to 45 degrees.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the kitchen system of Low, as modified, to slide downwardly to the outdoor position at an angle between 15 to 45 degrees by routine experimentation which would involve no new or unexpected results in this instance. The motivation for doing so would be to reduce the necessary open transverse space adjacent the side of the camper needed to deploy the kitchen system into an outdoor/use position.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152).
Low discloses the claimed fifth wheel camping trailer 10 with a kitchen system/work area 32 where the kitchen system/work area 32 includes a frame 110 with a front panel 36 (Fig. 1), a rear panel 34 (Fig. 2) and a back panel 38 (Fig. 3) and a base panel (cross sectioned in Figure 7).  There is also a horizontal counter/work surface 46 which extends perpendicularly from the front panel and the rear panel as well as guide rail/channel 79 (Fig. 7).  The kitchen system/work area transitions from an indoor position to an outdoor position laterally outside of the camper by way of tracks 79.   The indoor position is such that a counter/work surface 46 of the kitchen/work area system is at a position higher than a floor of the camper and in the outdoor position such countertop/work surface is at a position higher than a “base” comprising the surface on which the camper wheels are positioned.  The camper floor and “base” are not level with each other yet the counter/work surface is substantially the same height above the camper floor when in an indoor position as the height thereof above the base when in an outdoor position.
Low does not disclose the countertop/work surface being configured to be between about 32 and 42 inches from a base of the camper.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)	
.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) as applied above to claim 28 and further in view of Crean (US 6,623,058).
Low discloses the claimed invention except for the “portable unit” being formed integrally with a motor vehicle in the form of a Class A motorhome.
Crean discloses a vehicle slide out 120 which may be part of a trailer body or integrally formed with a motor vehicle.  See the figures printed on the face of the patent.  Such motor vehicle with a living space incorporated therein is a Class A motorhome where the vehicle is about 21-45 feet in length and is built on a chassis that is heavy-duty and designed for driving. Class A motorhomes have various amenities comprising bedrooms, bathrooms, lounging areas, kitchens and eating areas.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to integrally form the trailer body of Low into a motor vehicle to form a Class A motorhome, as taught by Crean, in order to simplify usage so that coupling of a trailer to a motor vehicle is no longer required. 

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152) as applied above to claim 29 and further in view of Pellicer (US 9,597,993 B2).
Low discloses the claimed invention except for the second location of the work area being located on a rear of the portable unit.
Pellicer discloses an expandable motor vehicle with a rear portion which is selectively extended to a second position at the rear of the motor vehicle and retracted to a first position within the motor vehicle.  See Figure 2.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to arrange extendable and retractable work area of Low at the rear of the portable unit as taught by Pellicer to obviate the need for lateral space to extend the work area.

Allowable Subject Matter

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-18 are allowed.


Reasons for Indication of Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:

The recitation in claim 2 of a portion of the kitchen system occupying a shower area when the kitchen is in an indoor position is not taught nor fairly suggested by the prior art of record.

The recitation in claims 6 and 12 of the front panel being hinged to the bottom panel so that folding down the top panel outwardly and downwardly increases counter space is not taught nor fairly suggested by the prior art of record.

The recitation in claim 15 of an adjustable lounge system including a table which may extend partially outside a window of the vehicle and a lounge having a vertical back and a horizontal seat hingedly connected to one another where the vertical back is proximate a rear of the vehicle and a second surface faces the rear of the vehicle and where the lounge further includes a second vertical back proximate a lateral side of the camper and where the adjustable lounge system is able to move forward and backward within the vehicle is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson (US 7,111,884 B2) discloses a rearwardly extendable work surface which utilizes a drawer type sliding mechanism.
Miller et al. (US 6,098,346) discloses a laterally displaceable slide out kitchen 12 which has a floor that remains above ground level when extended.
	Groover et al., (US 10,710,491) discloses a recreational vehicle with a slide out kitchen that is extensible parallel to the ground.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
10/23/21